Citation Nr: 9914757	
Decision Date: 05/25/99    Archive Date: 06/07/99

DOCKET NO.  94-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for bronchiectasis, status 
post resection of the superior segment of the left lower lobe 
and stumps of the basilar and lingular bronchi, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel
INTRODUCTION

The veteran served on active duty from July 1948 to July 1950 
and from October 1950 to December 1951.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee. 

The veteran's claim was remanded by the Board in July 1998 in 
order that the veteran could be scheduled for a hearing 
before a Member of the Board.  


REMAND

The veteran claims that he is entitled to a rating in excess 
of 30 percent for bronchiectasis, status post resection of 
the superior segment of the left lower lobe and stumps of the 
basilar and lingular bronchi.  At the March 1999 hearing the 
veteran testified that his service-connected pulmonary 
disability had increased in severity since his last VA 
examination for rating purposes, performed in September 1997.  

At the March 1999 hearing before the undersigned Member of 
the Board, the veteran also stated that he thought that his 
heart condition had been caused, or aggravated, by his 
service-connected pulmonary disability.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
health care providers, private and VA, 
who may possess additional records 
pertinent to his claims.  When the 
requested information and any necessary 
authorizations have been received, the RO 
should attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  These should include 
copies of records pertaining to treatment 
of the veteran at the Jackson-Madison 
County General Hospital.

2.  Then, the RO should arrange for a VA 
pulmonary examination of the veteran by a 
physician with appropriate expertise to 
determine the extent of impairment from 
his service-connected pulmonary 
disability.  All indicated tests and 
studies should be performed, specifically 
to include pulmonary function, lipiodol 
injection, and layer sputum testing.  The 
examiner should also indicate how many, 
if any, and the length of any, 
incapacitating episodes of bronchial 
infection the veteran experiences each 
year.  The VA examiner should also 
provide an opinion concerning the impact 
of the service-connected pulmonary 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be explained.  The 
claims files must be made available to 
the examiner for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

3.  The RO should also arrange for a 
complete VA cardiovascular examination of 
the veteran by a physician with 
appropriate expertise to determine the 
nature and etiology of the veteran's 
cardiac disability.  Any indicated tests 
and studies should be performed.  The 
examiner should express an opinion as to 
whether it is as likely as not that the 
veteran's cardiovascular disability was 
caused or chronically worsened by the 
veteran's service-connected pulmonary 
disability.  The rationale for all 
opinions expressed should be explained.  
The claims files must be made available 
to the examiner for proper review of the 
medical history.  The examination report 
is to reflect whether such a review of 
the claims file was made.

4.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development, adjudicate 
the claim for secondary service 
connection for cardiovascular disability 
and readjudicate the claim for an 
increased rating for bronchiectasis, 
status post resection of the superior 
segment of the left lower lobe and stumps 
of the basilar and lingular bronchi, to 
include consideration of both the current 
regulations for the rating of pulmonary 
disorders, as well as the regulations in 
effect prior to October 7, 1996.  
Evidence submitted by the veteran at his 
March 1999 hearing and not previously 
considered by the RO should be reviewed.  

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.  The veteran should be informed 
of the requirements to perfect an appeal 
with respect to any new issue addressed 
in the supplemental statement of the 
case.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this 


remand, the Board intimates no opinion as to any ultimate 
outcome warranted.  The veteran need take no action until he 
is otherwise notified by the RO.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


